PD-0014-15
  1° : rj$£L ftc&srrA


     Kt: Jas*^          rri <£jW<3#4/g&
        CcA # Pb -oojf-i^
       'J/Zm-L £&*&r (Us&# /3 7¥8/s~
                                                    ^ S f APPEALS
                                                          MAR 23 2015

    )&£    /flfl. /Ico^A,                              Abel Acosta, Clerk




SJfe>^tJ> a3^" C?o kA>




                                             3/fSo*<> /€Uy 6ow^^

          ^     RECEIVED IN
          COURT OF CRIMINAL APPEALS
                      23 2015


              Abel Acosta, Clerk
                      ^ ocf ni &

 H                         \7
                                e>
                                      1/
                                            •~-o



                           7    -     *



                      o




 O
 ¥i
 f-'-




 .p.    £
        ££
             t
             f
             ^
                                i&r

                                      .54




                 55
                                i?1


             V
             N




•jS*v